Mar 14 2078S092 7N6t CWaiside SiDiinnL BRB4399POCUMeENt 13-13 Filfagel b/26/19 Page 1 of 7 PagelD: 642

os "fF

WARSHAW LAW FIRM, LLC
Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047
jwarshaw(@warshawlawfirm.com
Attorneys for Petitioners

 

F.H. AND M.E. o/b/o J.H., : OFFICE OF ADMINISTRATIVE LAW
Minor Child, : OAL DOCKET NO.: EDS 10706 2017
3 AGENCY REFERENCE NO.; 2017- 26311
Petitioners :
v. :
: CIVIL ACTION
WEST MORRIS REGIONAL ;
HIGH SCHOOL DISTRICT :
BOARD OF EDUCATION :
Respondent :

 

BRIEF IN SUPPORT OF PETITIONERS’ RIGHT TO HAVE ALL ISSUES HEARD AT THE
DUE PROCESS HEARING AND IN OPPOSITION TO RESPONDENT'S REQUEST TO LIMIT
THE TOPICS TO JUST ONE AT THE DUE PROCESS HEARING

On the Brief:
Jwie Warshaw, Esq,

Dated: March 14, 2018
Mar 14 2008S0927ASt Cwareido d-daDenL Bra4asoguMent 13-13 Filagel 4/26/19 Page 2 of 7 PagelD: 643

me

STATEMENT OF FACTS
Petitioners shall rely upon the facts as set forth in their Amended Request for Due Process.
LEGAL ARGUMENT

I. Petitioners must_be permitted to present all issues at the due process hearing in
order to comply with exhaustion rule set forth in the IDEA

Petitioners are required to present all issues relating to J.H.’s education at the due process
hearing in order to comply with the exhaustion rule set forth in the Individuals with Disabilities
Education Act (“IDEA”). Under the IDEA, prior to filing a civil action, 2 petitioner must
exhaust all available administrative remedies before having the right to file a lawsuit.

Pursuant to 20 U.S.C. § 1415(1):

Rule of construction. Nothing in this title [20 USCS §§ 1400 et seq.] shall be

construed to restrict or limit the rights, procedures, and remedies available under

the Constitution, the Americans with Disabilities Act of 1990, title V of the

Rehabilitation Act of 1973 [29 USCS §§ 790 et seq.], or other Federal laws

protecting the rights of children with disabilities, except that before the filing of a

civil action under such laws seeking relief that is also available under this part [20

USCS §§ 1411 et seq.], the procedures under subsections (f) and (g) shall be

exhausted to the same extent as would be required had the action been brought

under this part [20 USCS §§ 1411 et seq.]-

The purpose of the so-called “exhaustion rule” is to “channel disputes related to the
education of disabled children into an administrative process that could apply administrators’
expertise in the area and promptly resolve grievances.” Cane v. E. Meadow Union Free Sch.
Dist., 514 F.3d 240, 245-246 (2d Cir. 2008) (quoting Polera v. Bd. of Educ. of Newburgh
Enlarged City Sch. Dist., 288 F.3d 478, 487 (2d. Cir. 2002)). Exhaustion also promotes the
“strong” public policy reasons, including development of a record for review on appeal;
encouraging the child’s parents and the school to work together to formulate an JEP; and, again,
allowing educators to apply their particular expertise and correct any errors. Batchelor v. Rose

Tree Media Sch. Dist., 759 F.3d 266, 275 (3d Cir. 2014).
Mar 14 2@t&SO92 7AM cWabshe SLAWD WierL DIS43M0¢UMeEnt 13-13 Fikagel 4/26/19 Page 3 of 7 PagelD: 644

, oy

Thus, an aggrieved party only has a right to file suit in a federal or state court after
exhausting afl administrative procedures. Cane, 514 F.3d at 245 (citing 20 U.S.C. §
1415()(2)(A)). This restriction applies not only to suits filed under the IDEA, but all claims for
relief available under same, regardless of the initiating cause of action. Id. at 246 (citing 20
U.S.C. §1415(1)). See also Batchelor, 759 F.3d at 273.

Should the parties fail to exhaust all administrative remedies, the Court is left without
subject matier jurisdiction, and suit cannot be filed. Id. at 245 (citing Polera, 288 F.3d at 483);

see also Batchelor, 759 F.3d at 272. In David D. v. Dartmouth School Committee, 775 F.2d 411,

 

424 (1st Cir. 1985), the First Circuit observed that, because the District Court’s role in reviewing
education law cases is to “provide something short of a trial de novo, and can best be
characterized as conducting a review proceeding, we have previously held that for issues to be
preserved for judicial review, they must first be presented to the administrative hearing officer.”
Notably, the administrative remedies to first be exhausted include a parental right to
request a due process hearing “with respect to any matter relating to the identification,
evaluation, or educational placement of the child, or the provision of a free appropriate public
education.” 20 U.S.C. §1415(b)(6)(A) (emphasis supplied). Therefore, Petitioners must be
permitted to be heard on all issues noticed in the due process complaint. 20 U.S.C. §§
1415(b)(6)(A) and 1415(f)(3)(B). This is for two reasons. First, Petitioners must raise all
disputed issues to preserve them for a potential future judicial review. Second, Petitioners are
required to create a complete record of ali findings of fact and conclusions of law given the
amount of deference given by a reviewing Court to the Administrative Hearing Officer.
Therefore, to limit Petitioners’ due process hearing would create an irreparable injustice to

Petitioners, and would be erroneous as a matter of law.
Mar 14 207&S0927A0t cWalishavé F-4e/DiitaL BYB4397O47UMeNnt 13-13 Fifsgel $/26/19 Page 4 of 7 PagelD: 645

q

II. The IDEA does not permit the Respondent to limit the issues addressed at the due
process hearing

Respondent’s attempt to limit the scope of the due process hearing is prohibited by a
plain reading of the clear statutory language of the IDEA. Significantly, at 20 U.S.C.
$1415(f(3)B), the IDEA identifies the sole limitations for a due process hearing, including the
subject matter of the hearing itself:

Subject matter of hearing. The party requesting the due process hearing shall not

be allowed to raise issues at the due process hearing that were not raised in the

notice filed under subsection (b)(7), unless the other party agrees otherwise.

No other limitations, exclusions, and/or or provisions are set forth in the statute with
regard to the subject matter of the hearing. See generally 20 U.S.C. §1415. Therefore, it must be
enforced as written, and Petitioners must be permitted to proceed with all issues at the due
process hearing.

It is well-established that when the language of a statute, such as the IDEA, is clear and
plain, it must be enforced by the court according to its terms. IUE-CWA v. Visteon Corp. (In re
Visteon Corp.), 612 F.3d 210, 219 (3d Cir. 2010) (citing Lamie_v. United States Tr., 540 U.S.
526, 534 (2004)). This is because it is the function of Congress, and not the court, to create
legislation. Id, at 220. The Court “will only give effect to the law Congress has enacted,” and
will not impose its own reading or restrictions, Id, at 237.

Pursuant to a clear and plain reading of the IDEA, the only issues precluded from
consideration at a due process hearing are those that were not properly noticed in the due process
complaint. 20 U.S.C. §1415(f)(3)(B). Here, however, Petitioners simply seek the adjudication
of the issues noticed in their due process complaint, including but not limited to classification,
appropriateness of the proposed placement, identification of a specific learning disability and

hearing issue, etc. Should Congress have intended these properly-noticed issues to be limited at
Mar 14 207&SO94 7ASt CWwaishdeo-teDiirL Bre4sd=osment 13-13 Fikagel 6/26/19 Page 5 of 7 PagelD: 646

the due process hearing, it would have expressly stated so in the IDEA, particularly because
Congress took the affirmative step of limiting the subject matter to issues contained in the due
process complaint. It should be noted here that the IDEA actually encourages the presentation of
any and all issues to the Administrative Hearing Officer during a due process hearing, as the
filing of a separate due process complaint is permitted to raise any issues that were not originally
included in the filing. See 20 U.S.C. §1415(0),

Because no such limitations exist, where Congress took care to specifically outline other
inapplicable limitations, it would be error to preclude them here. See IUE-CWA, supra.
Therefore, Petitioners must be permitted 1o present any and all issues relating to J.H.’s education
and individual needs at the time of the due process hearing.

III. Limiting the issues at the due process hearing will not promote judicial efficiency

Finally, in addition to causing the harm outlined above, limiting the Petitioners’ issues at
the due process hearing will not promote judicial efficiency. In fact, Respondent’s proposed
limitations may run afoul of judicial efficiency by creating the need for further proceedings and
intervention, both by the Court and the Office of Administrative Law.

First, the Court recognizes that the concept of judicial efficiency is not absolute. For
example, judicial efficiency will not control where an injustice will result. Moreover, a litigant
has a right to be heard that must be balanced against the goal of judicial efficiency. See e.g. First

Morris Bank & Tr. v. Roland Offset Serv., Inc., 357 N.J. Super, 68, 71 (App. Div. 2003)

 

(asserting that the New Jersey Rules of Court reconcile the principles of judicial efficiency with
the equitable principles of avoiding an injustice in considering applications to vacate default
judgments); Farmer v. Hyde Your Eyes Optical, Inc., No. 13-CV-6653 (GBD) (JLC), 2015 U.S.

Dist. LEXIS 62904, at *39 (S.D.N.Y. May 13, 2015) (explicitly recognizing the need to balance
Mar 14 207@SE92 SAS Cwaistale 9-4e/DibnL BRASS VUMeENt 13-13 Fipagh17/26/19 Page 6 of 7 PagelD: 647

judicial efficiency with a litigant’s right to be heard in determining a motion to dismiss for
failure to prosecute); Sand Creek Partners, Ltd. v. Am. Fed. Sav. & Loan Ass'n, CASE NO, 89-
C-732, 1991 U.S. Dist. LEXIS 20254, at *8 (D. Colo. Jan. 4, 1991) (declining to promote
judicial efficiency by imposing the law of the case doctrine where an injustice would result);
Puckett v. United States, 556 U.S. 129, 135, 129 S. Ct. 1423, 1429, 173 L-.Ed.2d 266, 275 (2009)
(recognizing the balance between judicial efficiency and redress of injustice established by the
federal rules of criminal procedure). Moreover, in the case of Kingsley Capital Mgmt., LLC v.
Sly, 820 F. Supp. 2d 1011, 1028-29 (D. Ariz, 2011), the Arizona District Court determined that
“fidelity” to federal legislation (such as the IDEA here) “trumps” any principle of efficiency.
Here, limiting the Petitioners in the issues they may present at the due process hearing
will indisputably, and unfairly, deprive them of their federal rights under the IDEA to be heard
on “any matter relating to the identification, evaluation, or educational placement [of J.H.], or the
provision of a free appropriate public education.” 20 U.S.C. §1415(b)(6)(A) (emphasis
supplied). It must be remembered that the very purpose of the IDEA is to guarantee parents of
disabled children ‘“’both an opportunity for meaningful input into all decisions affecting their

9

child’s education and the right to seek review of any decisions they think inappropriate.”” Cave,
514 F.3d at 245 (quoting Honig v. Doe, 484 U.S. 305, 311-312 (1988)). The use of broad,
unlimited language such as “any” and “all” in the IDEA and interpreting case law cannot be
overlooked and ignored in this case. Moreover, limiting the Petitioners’ issues at the due process
hearing will create an irreparable injustice by preventing the proper exhaustion of Petitioners’
administrative remedies under the IDEA, and preventing the preservation Petitioners’ right to file

a state or federal lawsuit, should it become necessary. It cannot be reasonably said that the real

and serious harm to Petitioners should be disregarded in the name of “judicial efficiency.”
Mar 14 ‘201 ASOWISAM CWelshaW OLD Fim Dysa3hoamment 13-13 Filgdel ¥26/19 Page 7 of 7 PagelD: 648

=

Second, there is a significant risk that limiting the issues in the due process hearing will
create the need for further proceedings and intervention, both by the Court and the Office of
Administrative Law, thereby disrupting any goal of judicial efficiency. Y.S. v. N.Y.C. Dep’t of
Educ., 2013 U.S. Dist. LEXIS 151598 (S.D.N.Y. Sep. 24, 2013) is instructive in this regard. In
¥.S., the Court ultimately remanded the case back to the reviewing officer for further
proceedings because all issues contained in the due process complaint were not adjudicated. The
Court first found the issue in dispute was, in fact, placed before the hearing officer because it
was identified in the due process complaint; however, because the issue was neither addressed by
the hearing officer, nor the reviewing officer, the case was remanded for further proceedings to
adjudicate all properly noticed issues. Id. at *20-21. Thus, limiting the issues in this case could
undoubtedly cause additional work, and require the unnecessary expenditure of additional
resources, for all parties involved.

CONCLUSION
Therefore, Petitioners respectfully request that this Court not limit the issues in this case

as they were included in Petitioners’ Petition for Due Process and they are entitled to be heard.

 

 
